FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MONZUR AHMED,                                    No. 08-73179

               Petitioner,                       Agency No. A075-499-776

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Monzur Ahmed, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of

discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      The BIA did not abuse its discretion in denying Ahmed’s second motion to

reopen as numerically-barred and untimely where it was filed over five years after

the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Ahmed failed to

demonstrate materially changed circumstances in Bangladesh to qualify for the

regulatory exception to the time and number limitation, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97.

      PETITION FOR REVIEW DENIED.




                                          2                                  08-73179